DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                        POINT CONVERSIONS, LLC,
                               Appellant,

                                        v.

                       WPB HOTEL PARTNERS, LLC,
                               Appellee.

                                 No. 4D19-3017

                                  [July 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Glenn D. Kelley, Judge; L.T. Case No. 502019CA002264XXXXMB.

    Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort Lauderdale,
for appellant.

   Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, Matthew R. Chait and
Joseph W. Bain of Shutts & Bowen LLP, West Palm Beach, and Garrett A. Tozier
of Shutts & Bowen LLP, Tampa, for appellee.

                      ON MOTION FOR CERTIFICATION

PER CURIAM.

  We grant appellee’s Motion for Certification and certify conflict with Point
Conversions, LLC v. Omkar Hotels, Inc., 46 Fla. L. Weekly D1170a, 2021 WL
1996397 (Fla. 1st DCA May 19, 2021).

DAMOORGIAN, CIKLIN, and KLINGENSMITH, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.




                                        1